              Case 20-10343-LSS            Doc 1972-7         Filed 01/22/21      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           Jointly Administered
                                Debtors.
                                                           Obj. Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)
                                                           Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)



       NOTICE OF HARTFORD AND CENTURY’S MOTION FOR AN ORDER
           (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY AND
              (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f)
         TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

       PLEASE TAKE NOTICE that on January 22, 2021, Hartford Accident and Indemnity
Company, First State Insurance Company and Twin City Fire Insurance Company (collectively,
“Hartford”) and Century Indemnity Company, as successor to CCI Insurance Company, as
successor to Insurance Company of North America and Indemnity Insurance Company of North
America, Westchester Fire Insurance Company and Westchester Surplus Lines Insurance
Company (“Century”)2 filed with the United States Bankruptcy Court for the District of Delaware
(the “Court”) Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
Discovery and (II) Granting Leave From Local Rule 3007-1(F) to Permit the Filing of
Substantive Omnibus Objections (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that if you wish to oppose the entry of an order
approving the Motion you must (a) file a written response or objection (“Objection”) if any, to the
Motion with the Clerk of the United States Bankruptcy Court for the District of Delaware, 824 N.
Market Street, 3rd Floor, Wilmington, Delaware 19801 on or before February 5, 2021 at 4:00
p.m. (Eastern Time) (the “Objection Deadline”); and (b) serve such Objection so as to be received
on or before the Objection Deadline by counsel to Hartford and Century.

       PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held on
February 17, 2021 at 10:00 a.m. (ET) before the Honorable Laurie Selber Silverstein, United
States Bankruptcy Judge, at the Court, 824 Market Street, 6th Floor, Courtroom No. 2,
Wilmington, Delaware 19801.



1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
          Arrowood Indemnity Company, formerly known as Royal Indemnity Company also joins in the Motion and
is included in the signature block.



                                                       1
           Case 20-10343-LSS       Doc 1972-7    Filed 01/22/21   Page 2 of 3




     PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO PROPERLY FILE AND
SERVE A RESPONSE ON OR BEFORE THE OBJECTION DEADLINE, THE COURT MAY
GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
HEARING.

STAMOULIS & WEINBLATT LLC                   BAYARD, P.A.

/s/ Stamatios Stamoulis                      /s/ Gregory J. Flasser
Stamatios Stamoulis (#4606)                 Erin R. Fay (No. 5268)
800 N. West Street                          Gregory J. Flasser (No. 6154)
Third Floor                                 600 North King Street, Suite 400
Wilmington, Delaware 19801                  Wilmington, Delaware 19801
Telephone: 302-999-1540                     Telephone: (302) 655-5000
Facsimile: 302-762-1688                     Facsimile: (302) 658-6395
                                            Email: efay@bayardlaw.com
- and -                                             gflasser@bayardlaw.com

Tancred Schiavoni (admitted pro hac vice)   - and -
Gary Svirsky (apply for pro hac vice)
Andrew Kirschenbaum (admitted pro hac       James P. Ruggeri (admitted pro hac vice)
vice)                                       Joshua D. Weinberg (admitted pro hac vice)
O’MELVENY & MYERS LLP                       Michele Backus Konigsberg (admitted pro hac
Times Square Tower                          vice)
7 Times Square                              SHIPMAN & GOODWIN LLP
New York, New York 10036-6537               1875 K Street, NW, Suite 600
Telephone: 212-326-2000                     Washington, D.C. 20003
                                            Tel: (202) 469-7750
Counsel for Century Indemnity Company, as   Fax: (202) 469-7751
successor to CCI Insurance Company, as
successor to Insurance Company of North     - and -
America and Indemnity Insurance Company
of North America, Westchester Fire          Philip D. Anker (admitted pro hac vice)
Insurance Company and Westchester Surplus   WILMER CUTLER PICKERING HALE AND
Lines Insurance Company                     DORR LLP
                                            7 World Trade Center
                                            250 Greenwich Street
                                            New York, N.Y. 10007
                                            Tel: (212) 230-8890
                                            Fax: (212) 230-8888

                                            Danielle Spinelli (admitted pro hac vice)
                                            Joel Millar (admitted pro hac vice)
                                            WILMER CUTLER PICKERING HALE AND
                                            DORR LLP
                                            1875 Pennsylvania Avenue N.W.
                                            Washington, D.C. 20006



                                            2
                 Case 20-10343-LSS      Doc 1972-7     Filed 01/22/21    Page 3 of 3




                                                   Tel: (202) 663-6000
                                                   Fax: (202) 663-6363

                                                   Attorneys for First State Insurance Company,
                                                   Hartford Accident and Indemnity Company and
                                                   Twin City Fire Insurance Company

       THE LAW OFFICES OF JOYCE, LLC

       /s/ Michael J. Joyce
       Michael J. Joyce (No. 4563)
       1225 King Street, Suite 800
       Wilmington, DE 19801
        (302)-388-1944
       mjoyce@mjlawoffices.com

       -and-

       Kevin T. Coughlin (Admitted Pro Hac Vice)
       Lorraine M. Armenti (Admitted Pro Hac
       Vice)
       Michael E. Hrinewski (Admitted Pro Hac
       Vice)
       COUGHLIN DUFFY, LLP
       350 Mount Kemble Ave.
       PO Box 1917
       Morristown, NJ 07962
       973-267-0058 (Telephone)
       973-267-6442 (Facsimile)
larmenti@coughlinduffy.com

      Attorneys for Arrowood Indemnity Company,
      formerly known as Royal Indemnity
      Company

       Date: January 22, 2021
       Wilmington, Delaware




                                                   3
